     Case 4:19-cr-03393-JAS-LCK Document 51 Filed 08/21/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-19-03393-001-TUC-JAS (LCK)
10                   Plaintiff,                     ORDER
11   v.
12   Sophia Arianna Moreno,
13                   Defendant.
14
15          Pending before the Court is a Report and Recommendation issued by Magistrate
16   Judge Lynnette Kimmins (Doc. 42). In the Report and Recommendation, Magistrate Judge
17   Kimmins recommends denying defendant’s Motion to Suppress (Doc. 25). As the Court
18   finds that the Report and Recommendation appropriately resolved the motion, the
19   objections are denied.1
20   Accordingly, IT IS HEREBY ORDERED as follows:
21          (1) Magistrate Judge Kimmins’s Report and Recommendation (Doc. 42) is accepted
22   and adopted.
23
24          1
                The Court reviews de novo the objected-to portions of the Report and
25   Recommendation. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for
26   clear error the unobjected-to portions of the Report and Recommendation. See Johnson v.
27   Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); see also Conley v. Crabtree,
28   14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
     Case 4:19-cr-03393-JAS-LCK Document 51 Filed 08/21/20 Page 2 of 2



 1         (2) Defendant’s Motion to Suppress (Doc. 25) is DENIED.
 2               Dated this 21st day of August, 2020.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
